PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/998,733
Filing Date: 16 Aug 2018
Appellant(s): Beals et al.



__________________
George A. Coury
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 7, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claims 1 – 5, 9 – 13 are rejected under 35 U.S.C. 103 as being unpatentable over Nasiri et al. US 2017/0305797 (hereafter “Nasiri”) in view of Rodriguez-Santiago et al. "Modification of Silicon Carbide Surfaces by Atmospheric Pressure Plasma for Composite Applications" (2013).  ACS Applied Materials & Interfaces, vol 5, p4725 – 4730. DOI: 10.1021/am303227q (hereafter “Rodriguez-Santiago”).
With respect to claims 1, 3, 5, 10, 11, 13; Nasiri is directed to a method of forming an environmental barrier coating (EBC) onto a silicon-containing substrate that has had a surface oxidized to form a layer of silica (Abstract, [0002], [0019]).  The silicon-containing substrates may be a ceramic matrix composite (CMC) comprised of, e.g. silicon carbide matrix and/or silicon carbide fiber ([0003], [0023] – [0024]). Nasiri discloses a step of oxidizing the surface of the silicon-containing substrate [treating a surface] by heating the surface in an oxidizing atmosphere that may include water vapor [0026] – [0027]. By treating the surface, a silica layer is formed. The EBC may be deposited by depositing an aqueous slurry and then removing the aqueous-type 
Nasiri does not expressly teach that the treating step is a plasma treating step used for adjusting wettability of the surface; and that the treating step removes organic contaminants.
Rodriguez-Santiago is directed to the use of atmospheric pressure plasma for enhancing the adhesion of silicon carbide surfaces (Abstract).  Rodriguez-Santiago discloses that ceramic materials are often used in complex composite material structures, especially composite material structures that utilize silicon carbide (1. Introduction, page 4725).  Rodriguez-Santiago further discloses a step of treating silicon carbide samples with an oxygen-helium dielectric barrier discharge [plasma] followed by characterizing the surface using wettability testing (page 4725, 2nd col; page 4726 1st col).  The plasma treatment results in a decrease in water contact angles on silicon carbide surfaces due to the formation of a dehydroxylated SiO2-like [silica-like] layer on the surface of the silicon carbide, which in turns provides a more hydrophilic character [intrinsically meeting the requirement of adjusting wettability] (e.g. around 20° after 10 seconds of treatment; page 4726 – 4727, meeting claims 10 – 11). However, over time, a more hydrophobic character manifests due to the nature of the SiO2-like layer acting as absorption sites for organic contamination. Rodriguez-Santiago further discloses that plasma treatment rids the surface of adventitious organic contamination [meeting claim 3] and further oxidizes the surface, which in turn aids in wettability to water (page 4727, 2nd col). Finally, Nasiri discloses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nasiri by forming the silica layer of Nasiri using a He/O2 plasma to adjust the wettability as well as/or treating the silica surface of the CMC substrate of Nasiri with He/O2 plasma because Rodriguez-Santiago discloses that the plasma is effective at removing adventitious organic contamination that may occur, and is a cost-effective and non-destructive surface treatment that further oxidizes the surface of the silica; such a treatment leads to better wettability of the rare earth oxide slurry and enforcing the purpose of oxidation within Nasiri.
With respect to claim 2, Nasiri discloses that the substrate may be a gas turbine article such as an engine blade or vane ([0021], [0025]).
With respect to claim 4, while Nasiri and Rodriguez-Santiago do not expressly state that the organic contaminants comprise absorbed hydrocarbons or otherwise contaminants from manufacturing, handling, machining and packaging. Nasiri discloses a process in the context of manufacturing turbine components (Abstract). Rodriguez-Santiago discloses that over time adventitious contamination occurs and that such contamination can be organic [surface contaminants, residual contaminants]. It is within the knowledge of one of ordinary skill in the art to recognize that contaminants exist in a manufacturing environment and to be motivated to minimize contamination on surfaces that are to be coated in order to maximize adhesion to the surfaces.
With respect to claim 9, Nasiri discloses that the aqueous slurry-based coating may contain water ([0035]), a binder ([0039]), and a rare earth oxide for forming a rare earth silicate [oxidation protection phase] ([0029] – [0030], [0032] – [0033], [0061]).
With respect to claim 12, Nasiri discloses that the slurry may be applied by dipping, spray coating and brushing [painting] ([0042]).

Claims 7 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Nasiri and Rodriguez- Santiago as applied to claims 3 – 4 and 6 above, and further in view of Rickerby US 5,652,044 (hereafter “Rickerby”).
With respect to claims 7 – 8, Rodriguez-Santiago discloses that low pressure plasmas have been used on ceramic materials with the main foci on cleaning and etching as well as enhancing adhesion (p4725). Rodriguez-Santiago therefore discloses that plasmas formed in low pressure zones are effective for the same/similar reasons as those using atmospheric pressure plasmas. Rodriguez also discloses the introduction of both a substrate and process gas and generating plasma within a manifold [chamber] (page 4726).  
	Nasiri and Rodriguez-Santiago do not expressly teach the step evacuating a chamber with a substrate within the chamber. Nasiri and Rodriguez-Santiago also do not expressly teach that the process gas includes/is one of the listed species of gases.
	Rickerby is directed to a coated superalloy turbine blade and a method of forming coatings on the turbine blade (Abstract). Rickerby discloses placing the turbine blade within a chamber, evacuating the chamber and then exposing the substrate to a plasma prior to a deposition step (col 10 lines 15 – 65).  The plasma may be an argon-oxygen 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the method of Nasiri and Rodriguez-Santiago to include a step of evacuating a chamber prior to the introducing of process gas and after placing a substrate within the chamber because Rodriguez-Santiago and Rickerby teach that surface treatments that improve adhesion can be performed using low pressure plasmas, and one of ordinary skill in the art would have had a reasonable expectation of success that the modification of the method would achieve predictable results. Furthermore, it would have been obvious to one of ordinary skill in the art to have included argon gas as a substitute for helium gas in a helium/oxygen plasma or utilized an argon/helium gas for producing plasma because Rickerby teaches that such plasmas are effective at removing contamination from surfaces.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nasiri and Rodriguez- Santiago as applied to claims 1, 2, 5, 9 – 13  above, and further in view of Kirby US 2016/0312628 (hereafter “Kirby”).
With respect to claim 14, Nasiri does not expressly teach a step of applying a protective layer over the environmental barrier coating.
Kirby is directed to a method of forming an abradable coating [protective coating] onto gas turbine engine components such as a blades for the gas turbine engines 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Nasiri by incorporating a protective layer as disclosed by Kirby because Kirby teaches that such protective layers provides a breakable structure that inhibits blade damage.

(2) Response to Argument
With respect to the 35 U.S.C. §103 rejections based on Nasiri in view of Rodriguez-Santiago, the main issues argued by the Appellant are as follows:
Nasiri is silent as to any use of the plasma treating whatsoever. Further still, Nasiri identifies no relevance of the wettability of the surface.  The Examiner referred to the heating step of Nasiri as the treating step of claim 1. However, such a reference is inconsistent with the timing of the steps as set forth in claim 1; the heating step in Nasiri is implemented after application of the slurry, in contrast to the claimed method.

There is insufficient nexus between Nasiri and Rodriguez-Santiago that would have led a person having ordinary skill in the art to combine their teachings as suggested in the previous Office Action. Rodriguez-Santiago is drawn to a modification of silicon carbide surfaces by atmospheric plasma for composite applications, and discloses the use of atmospheric plasma for enhancing the adhesion of SiC surfaces using a urethane adhesive as an alternative to grit blasting.  Furthermore, the focus of Rodriguez-Santiago is not relevant to Nasiri because there is no grit blasting referred to in Nasiri to treat surfaces before coating.  Rodriguez­Santiago is provided as an alternative to grit blasting and various other surface treatment in preparation for bonding a ceramic substrate with dissimilar materials. All the discussion in Rodriguez-Santiago deals with such bonding, and the only teaching of an aqueous or otherwise liquid application of material to the surface in Rodriguez-Santiago is an adhesive in preparation for bonding to a different structure of dissimilar material.

As noted in the declaration of James Beals (hereafter the “Declarant”), filed June 12, 2020 (hereafter the “June Declaration”), it is pointed out that the mechanism of Rodriguez-Santiago is incompatible with Nasiri. 

A person of ordinary skill in the art would not consider substituting the plasma treatment of Rodriguez-Santiago for the heating step of Nasiri because surface testing shown in Rodriguez-Santiago showed only temporary conversion of the surface materials to silica, before these materials “rapidly” age back to Si-OH, and it is not at all clear that Si-OH would be compatible with the heating and reaction with a rare earth oxide in a slurry as is taught in Nasiri.

Regarding dependent claims 3 and 4, Appellant respectfully disagrees with the submission by the Examiner that it would have been within the knowledge of one of ordinary skill in the art to have minimized contamination on surfaces that are to be coated in order to maximize adhesion to the surfaces. There is no recognition of this subject matter in the art of record.

Regarding dependent claim 10, the claims are non-obvious over Nasiri in view of Rodriguez-Santiago because nothing in the combination would lead a person having skill in the art to realize that the hydrophilic and specific contact angle properties of the substrate prior to coating would be of interest.

With regards to the argument that Nasiri is silent as to any use of the plasma treating whatsoever, and particularly where the heating step in Nasiri is implemented after application of the slurry, in contrast to the claimed method:
As a preliminary matter, the Examiner notes that the Appellant’s arguments with regards to the silence of Nasiri as to any plasma treatment is a piecemeal analysis of the rejection made over Nasiri in view of  Rodriguez-Santiago. In response to appellant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to the placement of Nasiri’s heating steps, the Examiner submits that Appellant misconstrues the teachings of Nasiri and which step of Nasiri is being 
First, oxidizing the surface of the silicon-containing substrate (e.g. silicon carbide) to form a silica layer (Abstract; [0019] – [0020], [0023]); wherein oxidation may be implemented for example by heating the surface in an oxidizing atmosphere that may include water vapor ([0026] – [0027]).
After the step of oxidizing the surface (e.g. by heat treatment), depositing an aqueous slurry that is a precursor to a deposited EBC ([0031] – [0032], [0035] [0061] – [0062]).
After the step of depositing the aqueous slurry, removing the aqueous-type solvent, e.g. water of the slurry by heating [curing] the slurry to form the EBC ( [0044] – [0046], [0062]).

As stated above and in previous Office Actions, the step of oxidizing the surface is what is mapped to the claimed “treating a surface of a ceramic matrix composite substrate to adjust wettability of the surface”, which occurs before Nasiri’s step of depositing an aqueous slurry. Appellant’s arguments conflate between the example heating step that Nasiri teaches to occur before deposition of the aqueous slurry, and the heating step that is taught to occur after the deposition of the aqueous slurry. As the Appellant’s arguments are ultimately directed to the heating step that occurs after application of the slurry, not to the oxidation step that – after modification with the teachings of Rodriguez-Santiago – is what is mapped to the claimed “treating” step, Appellant fails to demonstrate inconsistency of timing of the steps as set forth in claim 1. 
With regards to the argument that there is insufficient nexus between Nasiri and Rodriguez-Santiago that would have led a person having ordinary skill in the art to combine their teachings as suggested in the previous Office Action:
As a first matter, the Examiner notes that a nexus between prior art references is not what determines obviousness under 35 U.S.C. § 103.  The test for obviousness follows the factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The prior art that may be applied under 35 U.S.C. § 103 is that which is either in the field of applicant’s endeavor or reasonably pertinent to the particular problem with which the applicant was concerned In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004). In this regard, both Nasiri and Rodriguez-Santiago are within the field of applicant’s endevour of the claimed invention: the coating of ceramic matrix composite substrates with an environmental barrier coating. Furthermore, Rodriguez-Santiago is also reasonably pertinent to the expressed problem of adhesion.
Rodriguez-Santiago’s disclosure is directed to improvements of adhesion of ceramic materials to other dissimilar materials, especially in view of the hydrophilicity of the surface of ceramic materials (page 4725 1. Introduction).  In one series of tests, In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). 
Finally, with regards to dissimilar materials, Rodriguez-Santiago discloses that urethane was used as a model adhesive. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). Furthermore, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).

With regards to the argument that as noted in the June Declaration, the Declarant points out that the mechanism of Rodriguez-Santiago is incompatible with Nasiri: 
Upon review of the June Declaration (see also the Non-Final Rejection mailed on June 23, 2020), the Examiner submits that the June Declaration failed to set forth facts  so long as the opinion is not on the ultimate legal conclusion at issue. While an opinion as to a legal conclusion is not entitled to any weight, the underlying basis for the opinion may be persuasive. In re Chilowsky, 306 F.2d 908, 134 USPQ 515 (CCPA 1962). Although an affidavit or declaration which states only conclusions may have some probative value, such an affidavit or declaration may have little weight when considered in light of all the evidence of record in the application. In re Brandstadter, 484 F.2d 1395, 179 USPQ 286 (CCPA 1973).
The declaration establishes that it is the opinion of the Declarant that the teachings of Nasiri in view of Rodriguez-Santiago fail to render the claims obvious (see page 2 item 8).  
The June Declaration sets forth the following facts:
“Nasiri does oxidize a surface of a silicon-containing substrate” (item 10 of the declaration; corroborated by Abstract, [0002] and [0019] of Nasiri).

The June Declaration sets forth the following allegations:
“Nasiri teaches the formation of such oxides to cause silica and the oxides to react and form a layer including at least one rare earth silicate”. 
“the process of Rodriguez-Santiago would remove the oxides referred to in Nasiri” (item 13).
after the oxidation of the silicon containing substrate to form silica and after the deposition of the aqueous slurry (Nasri Abstract; Figure 1; [0022] – [0023]). 

The June Declaration then sets forth the following opinions of the Declarant:
“[T]he suggested combination of Nasiri and Rodriguez-Santiago … the process of Rodriguez-Santiago would remove the oxides referred to in Nasiri” (item 13). 
“Nasiri does oxidize a surface … this is not pertinent nor helpful in the overall process of applying an aqueous slurry” (item 10). 

However, the declaration fails to provide citations in Nasiri and Rodriguez-Santiago or other evidence to demonstrate that the proposed modification of the step of oxidizing the silicon containing substrate to form the silica layer (not the step applying the slurry containing the rare earth oxide which occurs after the modified step) would destroy the intended method and interaction of oxides (in the sense of rare earth oxides). Contrary to the allegation of oxide removal, Rodriguez-Santiago actually teaches forming at the very least a silicon oxide [silica] – like layer (page 4726 – 4727).  No evidence had been provided that would indicate that the references may not be combined in the manner stated in the rejection above.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence within the June Declaration fails to outweigh the evidence of obviousness.

With regards to the argument that a person of ordinary skill in the art would not consider substituting the plasma treatment of Rodriguez-Santiago for the heating step of Nasiri because surface testing shown in Rodriguez-Santiago showed only temporary conversion of the surface materials to silica, before these materials “rapidly” age back to Si-OH, and it is not at all clear that Si-OH would be compatible with the heating and reaction with a rare earth oxide in a slurry as is taught in Nasiri:

Appellant recognized Nasiri’s requirement of a silica-containing (i.e. SiO2, a mineral/compound containing silicon and oxygen) layer at the surface of a silicon-containing substrate in order to allow reaction of the silica layer with a majority-water (aqueous) slurry coating containing a rare earth oxide in order to form a compound silica-rare earth oxide layer ([0005], [0019] – [0020], [0029] – [0030], [0035], [0061]). 
Likewise, Rodriguez-Santiago teaches forming at the very least a silicon oxide [silica] – like layer (page 4726 – 4727). The formation of the silicon oxide-like layer is by exposure to an oxidizing plasma of He/O2 gases (“The flow rate of the carrier gas, in this case He (Praxair, 99.999%), was 200 cm3 s−1 in order to obtain a stable discharge. Oxygen (Air Products, 99.999%) was used as reactive gas at a flow rate of 4 cm3 s−1).  applying sealant immediately after plasma treatment [analogous to application of slurry] (page 4726 2.3). While Rodriguez-Santiago does teach that in the course of days the surface silicon oxide groups gradually convert to surface hydroxide groups, there is contemplation of the step of applying substances on the substrates discussed in Rodriguez-Santiago immediately after plasma treatment; Appellant’s argument that one of ordinary skill of the art would consider a time scale of days to be “rapid aging”  and to apply slurry after days of aging is contrary to the teachings and suggestions of Rodriguez-Santiago. One of ordinary skill in the art would therefore understand and appreciate the adhesion benefits discussed by Rodriguez-Santiago before aging happens and the argued “destruction” of the incompatible layer.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). Furthermore, "A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.

With regards to the argument, with respect to dependent claims 3 and 4, that there is no recognition of the knowledge of one of ordinary skill in the art to have minimized contamination on surfaces in order to maximize adhesion to surfaces within the art of record:
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
The rationale to modify or combine the prior art does not have to be expressly stated in the prior art; the rationale may be expressly or impliedly contained in the prior art or it may be reasoned from knowledge generally available to one of ordinary skill in the art, established scientific principles, or legal precedent established by prior case law. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988).  "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). 
In this case, Nasiri discloses a process in the context of manufacturing turbine components (Abstract). Rodriguez-Santiago discloses that over time adventitious contamination occurs and that such contamination can be organic [surface st col, 2nd col “The control sample shows excess of carbon, most likely indicating that carbon contamination was not completely removed by the cleaning procedure”).  Therefore, contrary to Appellant’s arguments, there is recognition within the prior art of record and the reasonable inferences drawn therefrom for the subject matter encompassed by claims 3 and 4.
  
With regards to the argument, with respect to dependent claims 10 – 11, that the claims are non-obvious over Nasiri in view of Rodriguez-Santiago because nothing in the combination would lead a person having skill in the art to realize that the hydrophilic and specific contact angle properties of the substrate prior to coating would be of interest:
In response to Appellant's argument that nothing in the combination would lead a person having skill in the art to have recognized the hydrophilicity and specific properties of the substrate prior to coating, the fact that Appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, the specific limitations of claims 10 – 11 encompass results of the treating step and thus its properties. The claimed properties of the results of practicing the method read upon by the prior art combination of Nasiri and Rodriguez-Santiago are In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Nasiri in view of Rodriguez-Santiago product is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977).

With respect to the 35 U.S.C. §103 rejections based on Nasiri in view of Rodriguez-Santiago and further in view of Rickerby, the main issues argued by the Appellant are as follows:

Dependent claims 7 and 8 are drawn to specific steps of the plasma treatment, and these details are not disclosed or suggested by Nasiri or Rodriguez-Santiago.

With regards to the argument that dependent claims 7 and 8 are drawn to specific steps of the plasma treatment, and these details are not disclosed or suggested by Nasiri or Rodriguez-Santiago:
	Appellant fails to specifically indicate what details and specific steps are not disclosed or suggested by Nasiri or Rodriguez-Santiago. Furthermore, if the details that are being discussed in Appellant’s arguments are details that are taught by Rickerby, Appellant fails to appreciate the teachings of Rickerby and the motivations derived frojm Rickerby to arrive at the subject matter claimed in claims 7 and 8.  The Examiner submits that the specific steps and details required to meet the claimed subject matter within claims 7 and 8 are taught and/or suggested as explained above.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSE I HERNANDEZ-KENNEY/Primary Examiner, Art Unit 1717      
                                                                                                                                                                                                  Conferees:
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717         
                                                                                                                                                                                               /KAJ K OLSEN/
Quality Assurance Specialist, TC 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.